Citation Nr: 0017569	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION                     

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In May 2000, the veteran testified from 
that RO at a videoconference hearing before the undersigned 
Board member, seated in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of total occupational 
and social impairment.  

2.  The veteran's claim of entitlement to a total rating 
based on unemployability was not submitted before his claim 
for an increased evaluation for PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  A total rating based on unemployability due to service-
connected disabilities is precluded by the award of a 100 
percent schedular rating for PTSD.  38 C.F.R. § 4.16(a) 
(1999); VAOPGCPREC 06-99. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran contends, in essence, that his PTSD has increased 
in severity and is now productive of total occupational and 
social impairment because of symptoms such as flashbacks, 
intrusive memories, social isolation, anxiousness and 
auditory hallucinations.  The Board has found the veteran's 
claim to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Once a claimant has presented a well-grounded claim, 
VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board is also satisfied that all available evidence necessary 
for an equitable disposition of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

In this regard the Board notes that where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The pertinent evidence of record includes reports from the 
appellant's private psychologists, Ahvay Muhammad, Ph.D. and 
Elaine M. Tripi, Ph.D., indicating that severe symptoms 
associated with the veteran's PTSD render him unable to 
obtain or maintain competitive employment.  In support of 
this conclusion, Dr. Muhammad indicated in September 1998 
that the veteran's "florid" PTSD symptoms severely 
interfered with his ability to function, concentrate, or work 
with others.  More specifically, Dr. Muhammad recounted that 
the veteran was frequently derailed with circumstantial and 
tangential speech, auditory hallucinations, depersonalization 
and disorganized thinking.  Progress notes, dating from June 
1998 to February 1999, submitted by Dr. Elaine M. Tripi, 
reflect that the veteran carried a concealed weapon, and 
suffered from depression, social isolation and anxiousness as 
a result of his PTSD.  

The evidence also shows that the veteran has been 
hospitalized by VA on several occasions because of symptoms 
associate with his PTSD.  A March 1999 VA hospitalization 
report shows that the veteran was assigned a Global 
Assessment Functioning Score (GAF) of 31 as opposed to a 
score of 39 when examined by Dr. Tripi one month previously.  
In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV 32).  A score of 31-40 is 
assigned if there is some impairment in reality testing or 
communications (e.g. speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV). 61 Fed Reg. 52,700 
(1996) (codified at 38 C.F.R. § 4.125 (1999)).  

Finally, the Board notes that the evidence shows that the 
Social Security Administration has determined that as of 
March 13, 1998, the veteran was totally disabled primarily 
due to PTSD.

In the Board's opinion, the foregoing evidence clearly 
demonstrates that the veteran's PTSD is productive of total 
occupational and social impairment.  Therefore, the schedular 
criteria for a 100 percent rating for PTSD have been met. 

II.  Total Rating Based on Unemployability

A total rating based on unemployability due to service-
connected disabilities may be granted only if the schedular 
evaluation is less than 100 percent.  38 C.F.R. § 4.16(a) 
(1999); VAOPGCPREC 06-99.  Since the Board has granted a 100 
percent schedular rating for the veteran's PTSD, a total 
rating based on unemployability is precluded from the 
effective date of the 100 percent schedular evaluation.  The 
veteran's claim for a total rating based on unemployability 
was not received prior to his claim for an increased 
evaluation for PTSD, and the effective date of any award of a 
total rating based on unemployability would not be earlier 
than the effective date of the 100 percent schedular 
evaluation for PTSD.  Therefore, a total rating based on 
unemployability is not warranted.


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

A total rating based on unemployability due to service-
connected disabilities is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

